DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	The Election filed October 27, 2021 in response to the Office Action of July 27, 2021 is acknowledged and has been entered.  Applicant's election without traverse of Group I, claims 2, 5-7, 16, 71-73 and 75-79 (and new claims 80-92) and the species CD19 and cytokine is acknowledged. 
	2.	Claims 2, 5-7, 16, 71-73, and 75-92 are pending.
3.	 Claims 89-92 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
4.	Claims 2, 5-7, 16, 71-73, and 75-88 are currently under consideration as drawn to the elected species.  
Priority
5.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed provisional applications fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. Examiner has established a priority date of 03/13/2015 for claims 2, 5-7, 16, 71-73, and 75-88 because the claims as currently constituted recite administering to the subject a second composition comprising a cytokine, wherein the cytokine is chosen from IL-15; IL-21; both IL-15 and IL-21; or a combination of an IL-15 polypeptide and an IL-15Ra polypeptide and review of the parent provisional applications does not reveal the claimed limitation. Applicant is invited to submit evidence pointing to the serial number, page and line where support can be found establishing an earlier priority date.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 2, 16, 71-73, and 75-88 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The published specification teaches: 
[0288] The phrase "disease associated with expression of a tumor antigen as described herein" includes, but is not limited to, a disease associated with expression of a tumor antigen as described herein or condition associated with cells which express a tumor antigen as described herein including, e.g., proliferative diseases such as a cancer or malignancy or a precancerous condition such as a myelodysplasia, a myelodysplastic syndrome or a preleukemia; or a noncancer related indication associated with cells which express a tumor antigen as described herein.

Given that the specification teaches that the phrase "disease associated with expression of a tumor antigen as described herein" includes, but is not limited to, a disease associated with expression of a tumor antigen, it unclear to what extent the treated disease is limited by the preamble.  It is unclear if the disease must express the tumor antigen or not or if the disease must express the tumor antigen to be considered associated with it.  Thus, the scope of the claims is unclear and indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2, 5-7, 12, 13, 16, 80, 82, and 84-87  is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US 2013/0071414 (Dotti et al March 21, 2013, filed April 27, 2012, IDS), “Dotti” evidenced by Vera et al. (Blood 2006 108 (12): 3890-3897), “Vera”, Rossig et al. (Blood 2002 99(6): 2009-2016), “Rossig” and Pulè et al. (Mol. Therapy 2005 12(5): 933-941), “Pulè”.
Dotti teaches treating cancer by delivering to an individual an effective amount of T-cells expressing chimeric antigen receptor (CAR) to CD19 and a cytokine like IL-15 or IL-21.   See abstract, Figs. 8 and 9. Claims 1, 5, 8, 9, and 12-15.   
Dotti teaches CARs most commonly combine the antigen-binding specificity of a monoclonal antibody with the effector endodomain of the CD3/T-cell receptor complex (z-chain), and redirect the specificity of T lymphocytes toward surface antigens expressed by tumor cells.  See ¶ 0004.
Dotti teaches that an anti-CD19 CAR was constructed with the CD28 endodomain and -chain of the T-cell receptor complex as taught in reference 10-Vera.  See Example 2 and ¶ 0075.
Vera teaches that the scFv sequence was cloned in frame with the human IgG1-CH2CH3 domain and with the ζ chain of the TCR/CD3 complex in the SFG retroviral backbone, as described in Rossig reference 27. See p. 3891-Generation of retroviral constructs.
Rossig teaches that the ζ chain transmembrane and cytoplasmic portions were human of the CAR, which is about 98% identical to SEQ ID NOs: 18 and 20.  See p. 2010-Constructuion of chimeric receptor genes and Appendix 1. 
Vera teaches that the CD28 domain within the construct was included as described in Pulè, reference 28. See p. 3891-Generation of retroviral constructs.

	Dotti teaches treating cancers expressing tumor associated antigens like CD19 including Burkitt’s lymphoma (Daudi cells), chronic lymphocytic leukemia (CLL), liver and colon cancer.  See ¶¶ 0034, 0035 and 0073 and Example 6 and 8. 
Dotti teaches treating humans. See ¶¶ 0053 and 0054. 
Dotti teaches that the CAR may be provided on a vector separate from the vector that contains the cytokine.  See ¶¶ 0030. The two different would be a first and second composition.
Dotti teaches the simultaneous expression of multiple genes from a single vector.  See ¶¶ 0042-0045. 
It is noted that although Dotti does not explicitly teach that the CAR has a transmembrane domain, one of skill in the art would have understood that a CAR requires a transmembrane domain to connect the extracellular binding domain to the intracellular signaling domain.  See, e.g., Pulè, Fig. 1.

8.	a) Claim(s) 2, 5-7, 16, 75-80, and 82-88 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2015/0283178 (June et al. Oct.8, 2015, effectively filed Nov. 6, 2014, IDS), “June-178” .
b) Claim(s) 2, 5-7, 16, 75-80, and 82-88 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pat. No. 10,357,514 B2 (June et al. July 23, 2019, effectively filed Nov. 6, 2014), “June-514”.

June-514 is the patent arising from the June-178 application.  June-471 is a continuation of the June-178 application.  Thus all three documents have the same disclosure as June-178.  June-178 will be relied upon for references in the rejection which applies to all three documents. 
The applied references have a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
June-178 teaches a method of treating a mammal having a disease associated with expression of CD19 comprising administering to the mammal an effective amount of a population of cells that expresses a CAR molecule that binds CD19 (a CAR19-expressing cell), in combination with one or more kinase inhibitors chosen from a Bruton's tyrosine kinase (BTK) inhibitor, a cyclin dependent kinase 4 (CDK4) inhibitor, an mTOR inhibitor, or a mitogen activated protein kinase interacting kinase (MNK) inhibitor.  See abstract and claim 1.

June-178 teaches the cytokine can be administered shortly after administration of the CAR-expressing T cells, e.g., 1 day, 2 days, 3 days, 4 days, 5 days, 6 days, or 7 days after administration of the CAR-expressing cells.  See ¶¶ 0646-0647.
June-178 teaches the cytokine is administered a sufficient period of time after administration of the CAR-expressing cells, e.g., at least 2 weeks, 3 weeks, 4 weeks, 6 weeks, 8 weeks, 10 weeks, 12 weeks, 4 months, 5 months, 6 months, 7 months, 8 months, 9 months, 10 months, 11 months, or 1 year or more after administration of CAR-expressing cells.  See ¶ 0648.
June-178 teaches treating B-cell acute lymphoid leukemia (BALL), T-cell acute lymphoid leukemia (TALL), small lymphocytic leukemia (SLL), acute lymphoid leukemia (ALL); one or more chronic leukemias including but not limited to chronic myelogenous leukemia (CML), chronic lymphocytic leukemia (CLL) expressing CD19, colorectal cancer, ovarian cancer and pancreatic cancer.  See ¶¶ 0008-0009, 0211 and 0263.
June-178 teaches treating a human.   See ¶¶ 0041.
June-178 teaches that the CD19 binding domain is a scFv.  See ¶¶ 0020. 
June-178 teaches the transmembrane domain SEQ ID NO: 15, which is identical to the claimed SEQ ID NO: 12.  See ¶¶ 0296-0298 and Appendix 2.
June-178 teaches an exemplary CD19CAR construct comprises an optional leader sequence, an extracellular antigen binding domain, a hinge, a transmembrane domain, an intracellular costimulatory domain and an intracellular stimulatory domain. Specific CD19 CAR constructs containing humanized scFv domains of the invention are provided. See ¶¶ 0296-0298.

SEQ ID NO: 17 of June-178 is identical to the claimed SEQ ID NO: 18. See Appendix 2.
SEQ ID NO: 16 of June-178 is identical to the claimed SEQ ID NO: 14. See Appendix 2.

9.	Claim(s) 2, 5-7, 16, 80, and 82-88 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2012/079000 (June et al. June 14, 2012, IDS), “June-000”.
June-000 teaches a method of treating a human with chronic lymphocytic leukemia, the method comprising administering to the human a T cell genetically engineered to express a CAR wherein the CAR comprises an antigen binding domain, a costimulatory signaling region, and a CD3 zeta signaling domain comprising the amino acid sequence of SEQ ID NO: 24, wherein the chronic lymphocytic leukemia is refractory CD19+ leukemia and lymphoma. See claims 50 and 52, Table 5 and Figure 1A. 
SEQ ID NO: 24 is identical to the currently claimed SEQ ID NO: 18.  See Appendix 3.
June-000 teaches administering the CAR modified T-cells with cytokines like IL-2 and IL-15.  See p. 48-lines 4-5 and p. 53-lines16-19.
June-000 teaches treating colorectal cancer, ovarian cancer, liver cancer and pancreatic cancer.  See paragraph bridging pp. 17-18. 
June-000 teaches that the antigen binding domains is a Fab or scFv.  See p. 2-lines 11-13.
June-000 teaches the CAR comprises SEQ ID NO: 12.  See p. 2-lines 7-8 and Table 5. 
.

10.	Claim(s) 2, 5-7, 16, 80, and 82-88 is/are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2)  as being anticipated individually by the following patent publications.  All of the patent publications are either the 35 U.S.C. 371 filing or continuations of WO 2012/079000 (June et al. June 14, 2012, IDS), “June-000”- PCT/US11/64191 and thus have the same disclosure as June-000 as set forth above.
Publication Number
35 U.S.C. 102(a)(1)
35 U.S.C. 102(a)(2) 
US 20130287748 A1-IDS
Yes
Yes
US 20130309258 A1
Yes
Yes
US 8906682 B2-IDS
Yes
Yes
US 8911993 B2-IDS
Yes
Yes
US 8916381 B1-IDS
Yes
Yes
US 8975071 B1-IDS
Yes
Yes
US 20150118202 A1-IDS
No
Yes
US 9102761 B2-IDS
No
Yes
US 9102760 B2-IDS
No
Yes
US 9101584 B2-IDS
No
Yes
US 9328156 B2
No 
Yes
US 20160159907 A1-IDS
No
Yes
US 9464140 B2-IDS
No
Yes
US 9481728 B2-IDS
No
Yes

No
Yes
US 9518123 B2
No
Yes
US 9540445 B2
No
Yes
US 20170283775 A1
No
Yes
US 20180258391 A1
No
Yes


The references applied under 35 U.S.C. 102(a)(2) have a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11.	Claims 2, 5-7, 16, 75-80, and 82-88  is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/079000 (June et al. June 14, 2012, IDS), “June-000” in view of   Waldmann, TA, (Journal of Investigative Dermatology Symposium Proceedings, Dec. 2013, 16(1):  S28-S30), “Waldmann”.
June-000 teaches as set forth above, but does not teach specifically teach that the CD-19 CAR and IL-15 were administered sequentially. 
June-000 additionally teaches that the CAR-T cells can be administered before, following, or simultaneously with a cytokine.  See p. 54-line 32 to p. 55-line 11.
IL-15 has a pivotal role in life and death of natural killer (NK) and CD8 memory T cells. See abstract. Waldmann teaches IL-15 is being used to treat patients with metastatic malignancy. See abstract. Waldmann teaches that when IL-15 was administered by continuous infusion for 10 days led to a 7-fold increase in the number of circulating NK cells and an 80- to 100-fold in the number of circulating effector memory T cells.  See p. s28-right column. 
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of June-000 and Waldmann  and administer the CD-19 CAR and IL-15 sequentially at various time points between the administration of the CD-19 CAR and the subsequent administration of IL-15 because June-000  teaches that the CAR-T cells can be administered before, following, or simultaneously with a cytokine and Waldmann teaches IL-15 is being used to treat patients with metastatic malignancy and continuous infusion for 10 days led to a 7-fold increase in the number of circulating NK cells and an 80- to 100-fold in the number of circulating effector memory T cells.  One would have been motivated to choose the optimal time between the administration of the CD-19 CAR and the subsequent administration of IL-15 given the activity of IL-15 on T-cells and NK-cells taught by Waldmann and to best treat the patient depending on the patient’s responsiveness to treatment. 

12.  Claims 2, 5-7, 16, 71-73, 75-80, and 82-88 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/079000 (June et al. June 14, 2012, IDS), “June-000” in view of Waldmann, TA, (Journal of Investigative Dermatology Symposium Proceedings, Dec. 2013,  as applied to claims 2, 5-7, 16, 75-80, and 82-88 above, and further in view of US Pat. No. 8,124,084 (Lefrancois et al. Feb. 28, 2012, IDS), “Lefrancois”.  .
June-000 and Waldmann teach as set forth above.  
June-000 and Waldmann teach as set forth above, but do not teach treating with a combination of IL-15 and IL-15Ra.
Lefrancois teaches a method for increasing proliferation of immune cells, comprising administering to a human an effective amount of a composition, wherein the composition comprises: a. a purified interleukin-15 (IL-15) polypeptide and a purified soluble form of an interleukin-15 receptor alpha (IL-15Ra) polypeptide; b. a purified chimeric polypeptide in which an IL-15 polypeptide is linked to a soluble form of an IL-15Ra polypeptide; c. a purified IL-15 polypeptide and a purified chimeric polypeptide in which a soluble form of an IL-15Ra polypeptide is covalently linked to the Fc portion of an antibody; d. a purified complex comprising an IL-15 polypeptide bound to a soluble form of an IL-15Ra polypeptide; or e. a purified complex comprising an IL-15 polypeptide bound to a soluble form of an IL-15Ra polypeptide that is covalently linked to the Fc portion of an antibody, wherein said administration results in increasing proliferation of immune cells, wherein the human has cancer or AIDS, wherein IL-15 and IL-15Ra are encoded by nucleic acids .  See claims 1-24. 
	Lefrancois teaches that IL-15Ra greatly enhances the ability of IL-15 to drive CD8+ T cells to proliferate in vivo.  See Examples 1 and 2. 
It would have been prima facie obvious at the time the invention was filed to combine the teachings of June-000, Waldmann and Lefrancois and use IL-15Ra in combination with IL-15 in the method of June-000 and Waldmann because Lefrancois teaches that IL-15Ra greatly enhances the ability of IL-15 to drive CD8+ T cells to proliferate in vivo. Given the enhancement in vivo. 

13.  Claims 2, 5-7, 16, 75-88 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/079000 (June et al. June 14, 2012, IDS), “June-000” in view of Waldmann, TA, (Journal of Investigative Dermatology Symposium Proceedings, Dec. 2013, 16(1):  S28-S30), “Waldmann as applied to claims 2, 5-7, 16, 75-80, and 82-88 above, and further in view of US 2017/0158749 A1 (Cooper et al. June 8, 2017, effectively filed April 23, 2014), “Cooper”. 
June-000 and Waldmann teach as set forth above, but do not teach wherein the antigen binding domain has a binding affinity at least 5-fold less than an antibody from which the antigen binding domain is derived. 
Cooper teaches that CARs with an intermediate level of target affinity were selectively cytotoxic to cells with high antigen expression levels.  See abstract and ¶¶ 0008-0011. 
Cooper teaches that CARs have a Kd of between about 5 nM and about 500 nM relative to the antigen.  See ¶ 0009. 
Cooper teaches identifying CARs with different affinities for the antigen.  See ¶ 0012.
Cooper teaches the CAR targets CD19.  See ¶¶ 0014 and 0031.
Cooper teaches the advantages of this method include reduction of normal tissue toxicity is not associated with mitigated activity in response to tumor and activation/inhibition of T cells does not require recognition of multiple antigens, for which the stoichiometry of expression and binding to relative receptors must be tightly controlled.  
prima facie obvious at the time the invention was filed to combine the teachings of June-000, Waldmann and Cooper and use an antigen binding domain that has a binding affinity at least 5-fold less than an antibody from which the antigen binding domain is derived because Cooper teaches that CARs with intermediate affinity to target antigens were selectively cytotoxic to cells with high antigen expression levels.  One would have been motivated to use the CD19 CARs  with reduced, intermediate affinity for CD19 because Cooper  teaches the advantages of this method include reduction of normal tissue toxicity is not associated with mitigated activity in response to tumor and activation/inhibition of T cells does not require recognition of multiple antigens.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

14.	Claims 2, 5-7, 16, 80, and 82-88 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,481,728 B2 (June et al. Nov. 1, 2016, IDS). 
The ‘728 claims are drawn to:
  1. A cell comprising a lentiviral vector comprising a nucleic acid sequence encoding a chimeric antigen receptor (CAR), the CAR comprising a CD19 antigen binding domain comprising the amino acid sequence of SEQ ID NO: 20, a transmembrane domain, a costimulatory signaling region comprising 4-1BB, and a CD3 zeta signaling domain, wherein the cell is from a human having cancer. 
    2. The cell of claim 1, wherein the CAR comprises the amino acid sequence of SEQ ID NO: 12. 
    3. The cell of claim 1, wherein the nucleic acid comprises the nucleic acid sequence of SEQ ID NO: 8. 
    4. The cell of claim 1, wherein the CD19 antigen binding domain is an antibody or an antigen-binding fragment thereof. 

    6. The cell of claim 1, wherein the cell is a T cell or a Natural Killer (NK) cell. 
    7. The cell of claim 6, wherein the cell is a T cell. 
    8. The cell of claim 1, wherein the cell exhibits an anti-tumor immunity. 
    9. The cell of claim 1, wherein the vector comprises a promoter. 
    10. The cell of claim 1, wherein the promoter is an EF-1 alpha promoter. 
    11. A method of stimulating a T cell-mediated immune response to a CD19 expressing target cell population in a human, the method comprising administering to the human a pharmaceutical composition comprising an effective amount of a population of cells comprising a lentiviral vector, wherein the lentiviral vector comprises a nucleic acid encoding a CAR, wherein the CAR comprises a CD19 antigen binding domain comprising the amino acid sequence of SEQ ID NO: 20, a transmembrane domain, a costimulatory signaling region comprising 4-1BB, and a CD3 zeta signaling domain, wherein the cells are from a human having cancer. 
    12. The method of 11, wherein the cells comprising the lentiviral vector are T cells. 
    13. A method of providing an anti-tumor immunity in a human, the method comprising administering to the human a pharmaceutical composition comprising an effective amount of a population of cells comprising a lentiviral vector, wherein the lentiviral vector comprises a nucleic acid encoding a CAR, wherein the CAR comprises a CD19 antigen binding domain comprising the amino acid sequence of SEQ ID NO: 20, a transmembrane domain, a costimulatory signaling region comprising 4-1BB, and a CD3 zeta signaling domain, wherein the cells are from a human having cancer. 

    15. A method of treating a hematological cancer in a human comprising administering to the human a pharmaceutical composition comprising an effective amount of a population of cells comprising a lentiviral vector, wherein the lentiviral vector comprises a nucleic acid encoding a CAR, wherein the CAR comprises a CD19 antigen binding domain comprising the amino acid sequence of SEQ ID NO: 20, a transmembrane domain, a costimulatory signaling region comprising 4-1BB, and a CD3 zeta signaling domain, wherein the cells are from a human having cancer. 
    16. The method of 15, wherein the hematological cancer is leukemia or lymphoma. 
    17. The method of 16, wherein the hematological cancer is mantle cell lymphoma, diffuse large B cell lymphoma, multiple myeloma, Hodgkin's disease, or non-Hodgkin's lymphoma. 
    18. The method of 15, wherein the hematological cancer is resistant to chemotherapy. 
    19. The method of claim 15, wherein the cells comprising the lentiviral vector are T cells. 
    20. The method of claim 15, wherein the pharmaceutical composition further comprises a pharmaceutically acceptable carrier, diluent or excipient. 
    21. The method of claim 15, wherein the pharmaceutical composition comprises a buffer. 
    22. The method of claim 21, wherein the buffer is neutral buffer saline or phosphate buffered saline. 

    24. The method of claim 23, wherein the carbohydrate is selected from glucose, mannose, sucrose, dextran and mannitol. 
    25. The method of claim 15, wherein the pharmaceutical composition further comprises an infusible cryomedia. 
    26. The method of claim 25, wherein the infusible cryomedia comprises plasmalyte A, dextrose, NaCl, DMSO, dextran and human serum albumin. 
    27. The method of claim 15, wherein the treating further comprises a bone marrow or stem cell transplant. 
    28. The method of claim 15, wherein a chemotherapy designed for depletion of lymphocytes is administered to the human prior to administration of the pharmaceutical composition. 
    29. The method of claim 15, further comprising administering one or more cytokines to the human. 
    30. The method of claim 29, wherein the cytokine is IL-2 or IL-15.
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘728  claims are drawn to a method of providing an anti-tumor immunity in a human or a method of treating a hematological cancer in a human comprising administering to the human a pharmaceutical composition comprising an effective amount of a population of cells comprising a lentiviral vector, wherein the lentiviral vector comprises a nucleic acid encoding a CAR, wherein the CAR comprises a CD19 antigen binding domain comprising the amino acid sequence of SEQ ID NO: 20, a transmembrane domain, a costimulatory signaling region 
Additionally, one would have been motivated to use the T-cell or NK-cell comprising the CD19 CAR of claims 1-10 given that it is directed to CD19 as claimed for the treatments. 
SEQ ID NO: 12 comprises the currently claimed SEQ ID NO: 12 transmembrane domain the 4-1BB, SEQ ID NO: 14 co-stimulatory domain and the CD3 zeta, SEQ ID NO: 18 primary signaling domain as set forth above for June-000 given that the ‘728 is a continuation of the 35 USC 371 filing of June-000 as set forth above. See Table 5 and Appendix 3.

15.	Claims 2, 5-7, 16, 75-80, and 82-88 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,481,728 B2 (June et al. Nov. 1, 2016, IDS) in view of  WO 2012/079000 (June et al. June 14, 2012, IDS), “June-000”  and in view of Waldmann, TA, (Journal of Investigative Dermatology Symposium Proceedings, Dec. 2013, 16(1):  S28-S30), “Waldmann”.
The ‘728 claims teach as set forth above, but does not teach specifically teach that the CD-19 CAR and IL-15 were administered sequentially. 
June-000 and Waldmann teaches as set forth above,
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘728 June-000 and Waldmann  and administer the CD-19 CAR and IL-15 sequentially at various time points between the administration of the CD-19 CAR and the subsequent administration IL-15 because June-000  teaches that the CAR-T cells can be administered before, following, or simultaneously with a IL-15 is being used to treat patients with metastatic malignancy and continuous infusion for 10 days led to a 7-fold increase in the number of circulating NK cells and an 80- to 100-fold in the number of circulating effector memory T cells.  One would have been motivated to choose the optimal time between the administration of the CD-19 CAR and the subsequent administration IL-15 given the activity of IL-15 on T-cells and NK-cells taught by Waldmann and to best treat the patient depending on the patient’s responsiveness to treatment. 

16.	Claims 2, 5-7, 16, 71-73, 75-80, and 82-88 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,481,728 B2 (June et al. Nov. 1, 2016, IDS) in view of  WO 2012/079000 (June et al. June 14, 2012, IDS), “June-000”  and in view of Waldmann, TA, (Journal of Investigative Dermatology Symposium Proceedings, Dec. 2013, 16(1):  S28-S30), “Waldmann” as applied to claims 2, 5-7, 16, 75-80, and 82-88 above, and further in view of US Pat. No. 8,124,084 (Lefrancois et al. Feb. 28, 2012, IDS), “Lefrancois”.
The ‘728 claims, teach as set forth above, but do not teach treating with a combination of IL-15 and IL-15Ra.
June-000, Waldmann and Lefrancois teach as set forth above. 
It would have been prima facie obvious at the time the invention was filed to combine the teachings of the ‘728 claims, June-000, Waldmann and Lefrancois and use IL-15Ra in combination with IL-15 in the method of the ‘728 claims, June-000 and Waldmann because Lefrancois teaches that IL-15Ra greatly enhances the ability of IL-15 to drive CD8+ T cells to proliferate in vivo. Given the enhancement of IL-15 activity by IL-15Ra to stimulate T-cell  in vivo. 

17.	Claims 2, 5-7, 16, and 75-88 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,481,728 B2 (June et al. Nov. 1, 2016, IDS) in view of  WO 2012/079000 (June et al. June 14, 2012, IDS), “June-000”  and in view of Waldmann, TA, (Journal of Investigative Dermatology Symposium Proceedings, Dec. 2013, 16(1):  S28-S30), “Waldmann” as applied to claims 2, 5-7, 16, 75-80, and 82-88 above, and further in view of US 2017/0158749 A1 (Cooper et al. June 8, 2017, effectively filed April 23, 2014), “Cooper”. 
The ‘728 claims teach as set forth above, but do not teach wherein the antigen binding domain has a binding affinity at least 5-fold less than an antibody from which the antigen binding domain is derived. 
June-000, Waldmann, and Cooper teach as set forth above 
It would have been prima facie obvious at the time the invention was filed to combine the teachings of the ‘728 claims, June-000, Waldmann and Cooper and use an antigen binding domain that has a binding affinity at least 5-fold less than an antibody from which the antigen binding domain is derived because Cooper teaches that CARs with intermediate affinity to target antigens were selectively cytotoxic to cells with high antigen expression levels.  One would have been motivated to use the CD19 CARs  with reduced, intermediate affinity for CD19 because Cooper  teaches the advantages of this method include reduction of normal tissue toxicity is not associated with mitigated activity in response to tumor and activation/inhibition of T cells does not require recognition of multiple antigens.

The ‘514 claims are drawn to:
1. A method of treating a mammal having a leukemia or lymphoma associated with expression of CD19, comprising: administering to the mammal an effective amount of a population of immune effector cells, wherein the immune effector cells comprise autologous T cells, that expresses a CAR polypeptide that binds CD19 (a CAR19-expressing cell population), in combination with ibrutinib, wherein the CAR polypeptide comprises: (i) an extracellular anti-CD19 binding domain that comprises: a light chain complementary determining region 1 (LC CDR1) of SEQ ID NO: 25, a light chain complementary determining region 2 (LC CDR2) of SEQ ID NO: 26, a light chain complementary determining region 3 (LC CDR3) of SEQ ID NO: 27, a heavy chain complementary determining region 1 (HC CDR1) of SEQ ID NO: 19, a heavy chain complementary determining region 2 (HC CDR2) of any of SEQ ID NO: 20-23, and a heavy chain complementary determining region 3 (HC CDR3) of SEQ ID NO: 24; (ii) an intracellular signaling domain capable of stimulating the autologous T cells comprising the CAR polypeptide, wherein the intracellular signalling domain comprises: (a) a primary signalling domain which comprises a CD3zeta domain, or a functional fragment thereof, and (b) a costimulatory domain comprising an intracellular signaling domain of a protein selected from the group consisting of OX40, CD27, CD28, ICOS, and 4-1BB; (iii) a transmembrane domain disposed between the anti-CD19 binding domain and the intracellular signalling domain, wherein the transmembrane domain is a transmembrane domain of a protein chosen from: the alpha, beta 
    2. The method of claim 1, wherein ibrutinib and the CAR19-expressing cell population are administered to the mammal as a first line of therapy. 
    3. The method of claim 1, wherein the CAR19-expressing cell population is administered to the mammal after administration of ibrutinib. 
    4. The method of claim 1, wherein the mammal is, or is identified as being, a complete or partial responder to ibrutinib, or a complete or partial responder to the CAR19-expressing cell population. 
    5. The method of claim 1, wherein the method further comprises administering GDC-0834, RN-486, CGI-560, CGI-1764, HM-71224, CC-292, ONO-4059, CNX-774, or LFM-A13. 
    6. The method of claim 1, wherein ibrutinib is administered at a dose of about 250 mg, 300 mg, 350 mg, 400 mg, 420 mg, 440 mg, 460 mg, 480 mg, 500 mg, 520 mg, 540 mg, 560 mg, 580 mg, or 600 mg daily. 
    7. The method of claim 1, wherein the anti-CD19 binding domain comprises a murine light chain variable region of Table 7, a murine heavy chain variable region of Table 7, or both. 
    8. The method of claim 1, wherein the anti-CD19 binding domain comprises the amino acid sequence of SEQ ID NO: 59, or a sequence with 95-99% identity thereto. 
    9. The method of claim 1, wherein the anti-CD19 binding domain is a humanized anti-CD19 binding domain. 
    10. The method of claim 9, wherein the humanized anti-CD19 binding domain comprises an amino acid sequence chosen from: SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:3, 
    11. The method of claim 10, wherein the humanized anti-CD19 binding domain is a scFv that comprises a light chain variable region attached to a heavy chain variable via a linker, wherein the linker comprises the sequence of SEQ ID NO: 53. 
    12. The method of claim 1, wherein the transmembrane domain comprises the amino acid sequence of SEQ ID NO: 15, or a sequence with 95-99% identity thereto. 
    13. The method of claim 12, wherein the anti-CD19 binding domain is connected to the transmembrane domain by a hinge region, wherein the hinge region comprises the amino acid sequence of SEQ ID NO:14, or SEQ ID NO:45. 
    14. The method of claim 1, wherein the intracellular signaling domain further comprises a costimulatory domain that comprises the amino acid sequence of SEQ ID NO: 16, or SEQ ID NO:51. 
    15. The method of claim 1, wherein the intracellular signaling domain comprises the amino acid sequence of SEQ ID NO: 16, the amino acid sequence of SEQ ID NO: 17, or both. 
    16. The method of claim 1, wherein CAR polypeptide comprises an amino acid sequence of SEQ ID NO:58, SEQ ID NO:31, SEQ ID NO:32, SEQ ID NO:33, SEQ ID NO:34, SEQ ID NO:35, SEQ ID NO:36, SEQ ID NO:37, SEQ ID NO:38, SEQ ID NO:39, SEQ ID NO:40, SEQ ID NO:41, or SEQ ID NO:42. 
    17. The method of claim 1, further comprising administration of an agent which inhibits an immune inhibitory molecule chosen from: PD1, PD-L1, CTLA4, TIM3, CEACAM, LAG3, VISTA, BTLA, TIGIT, LAIR1, CD160, or 2B4. 

    19. The method of claim 1, further comprising administration of a cytokine chosen from IL-7, IL-15, or IL-21. 
    20. The method of claim 1 wherein remission of the hematological cancer is prolonged or relapse of the hematological cancer is delayed. 
    21. The method of claim 1, wherein the CAR19-expressing cell population is administered in combination a second kinase inhibitor, wherein the second kinase inhibitor is other than ibrutinib, when the mammal is, or is identified as being, a non-responder or relapser to ibrutinib, wherein second kinase inhibitor is chosen from one or more of GDC-0834, RN-486, CGI-560, CGI-1764, HM-71224, CC-292, ONO-4059, CNX-774, or LFM-A13, or a combination thereof. 
    22. The method of claim 1, wherein the mammal is, or is identified as being, a partial responder to ibrutinib, and the mammal is administered the CAR19-expressing cell population, alone or in combination with ibrutinib, during the period of partial response. 
    23. The method of claim 1, wherein ibrutinib is formulated for administration for 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12 or more cycles, wherein cycle length is 21 or 28 days. 
    24. The method of claim 1, which comprises performing a lymphocyte infusion with the CAR19-expressing cell population. 

    26. The method of claim 1, wherein the intracellular signaling domain comprises the amino acid sequence of SEQ ID NO: 16, the amino acid sequence of SEQ ID NO: 43, or both. 
    27. The method of claim 1, wherein the intracellular signaling domain comprises the amino acid sequence of SEQ ID NO: 51, the amino acid sequence of SEQ ID NO: 17, or both. 
    28. The method of claim 1, wherein the intracellular signaling domain comprises the amino acid sequence of SEQ ID NO: 51, the amino acid sequence of SEQ ID NO: 43, or both. 
    29. The method of claim 1, wherein the leukemia or lymphoma is a relapsed or refractory leukemia or lymphoma. 
    30. The method of claim 1, wherein the leukemia or lymphoma is MCL. 
    31. The method of claim 1, wherein the leukemia or lymphoma is CLL. 
    32. The method of claim 1, wherein the CAR19-expressing cell population is administered to the mammal at least 1, at least 2, at least 3, at least 4, or at least 6 months after administration of ibrutinib was begun. 
    33. The method of claim 1, wherein the mammal experiences a reduction in PD1-expressing T cells after administration of ibrutinib. 
    34. The method of claim 1, wherein the anti-CD19 binding domain comprises a heavy chain variable domain and a light chain variable domain. 
    35. The method of claim 1, wherein the anti-CD19 binding domain comprises a sequence of SEQ ID NO: 2, or a sequence with 95-99% identity thereof. 
    36. The method of claim 1, wherein the mammal is a human. 

    38. The method of claim 37, wherein the CAR polypeptide comprises the amino acid sequence of SEQ ID NO: 58. 
    39. The method of claim 37, wherein the CAR polypeptide comprises the amino acid sequence of SEQ ID NO: 32. 
    40. The method of claim 37, wherein the leukemia or lymphoma is selected from BALL, acute lymphoid leukemia (ALL), acute myelogenous leukemia (AML), multiple myeloma (MM), diffuse large B cell lymphoma (DLBCL), and mantle cell lymphoma (MCL). 
    41. The method of claim 37, wherein the leukemia or lymphoma is selected from CLL or SLL. 

    43. The method of claim 42, wherein the costimulatory domain comprises the amino acid sequence of SEQ ID NO: 16, or the amino acid sequence of SEQ ID NO: 51. 
    44. A method of treating a human subject having CLL or SLL, comprising: administering to the subject an effective amount of a population of immune effector cells, wherein the immune effector cells comprise autologous T cells, that express a CAR polypeptide that binds CD19 (a CAR19-expressing cell population), in combination with ibrutinib, wherein the CAR polypeptide comprises: (i) an extracellular anti-CD19 binding domain that comprises a HC CDR1 of SEQ ID NO: 19, a HC CDR2 of any of SEQ ID NOS: 20-23, a HC CDR3 of SEQ ID NO: 24, a LC CDR1 of SEQ ID NO: 25, a LC CDR2 of SEQ ID NO: 26, and a LC CDR3 of SEQ ID NO: 27, (ii) an intracellular signaling domain comprising the amino acid sequence of SEQ ID NO: 17 or SEQ ID NO: 43, and SEQ ID NO: 16 or SEQ ID NO: 51; and (iii) a transmembrane domain comprising the amino acid sequence of SEQ ID NO: 15. 
    45. A method of treating a human subject having CLL or SLL, comprising: administering to the subject an effective amount of a population of immune effector cells, wherein the immune effector cells comprise autologous T cells, that express a CAR polypeptide that binds CD19 (a CAR19-expressing cell population), in combination with ibrutinib, wherein the CAR polypeptide comprises the amino acid sequence of SEQ ID NO: 58, thereby treating the human subject.
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘514  claims are drawn to a method of treating a mammal or  human having a 
The transmembrane domain SEQ ID NO: 15 is identical to the claimed SEQ ID NO: 12.  See Appendix 2.
The CD3zeta domain SEQ ID NO: 17 is identical to the claimed SEQ ID NO: 18. See Appendix 2.
The 4-1BB domain SEQ ID NO: 16 of June-178 is identical to the claimed SEQ ID NO: 14. See Appendix 2.

19.  Claims 2, 5-7, 16, 75-80, and 82-88 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-45 of US Pat. No. 10,357,514 B2 (June et al. July 23, 2019), “June-514” in view of WO 2012/079000 (June et al. June 14, 2012, IDS), “June-000” and in view of Waldmann, TA, (Journal of Investigative Dermatology Symposium Proceedings, Dec. 2013, 16(1):  S28-S30), “Waldmann”.
The ‘514 claims teach as set forth above, but does not teach specifically teach that the CD-19 CAR and IL-15 were administered sequentially. 
June-000 and Waldmann teaches as set forth above,
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘514 claims, June-000 and Waldmann  and administer the CD-19 CAR and IL-15 sequentially at various time points IL-15 is being used to treat patients with metastatic malignancy and continuous infusion for 10 days led to a 7-fold increase in the number of circulating NK cells and an 80- to 100-fold in the number of circulating effector memory T cells.  One would have been motivated to choose the optimal time between the administration of the CD-19 CAR and the subsequent administration IL-15 given the activity of IL-15 on T-cells and NK-cells taught by Waldmann and to best treat the patient depending on the patient’s responsiveness to treatment. 

20.	Claims 2, 5-7, 16, 71-73, 75-80, and 82-88 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-45 of US Pat. No. 10,357,514 B2 (June et al. July 23, 2019), “June-514” in view of  WO 2012/079000 (June et al. June 14, 2012, IDS), “June-000”  and in view of Waldmann, TA, (Journal of Investigative Dermatology Symposium Proceedings, Dec. 2013, 16(1):  S28-S30), “Waldmann” as applied to claims 2, 5-7, 16, 75-80, and 82-88 above, and further in view of US Pat. No. 8,124,084 (Lefrancois et al. Feb. 28, 2012, IDS), “Lefrancois”.
The ‘514 claims, teach as set forth above, but do not teach treating with a combination of IL-15 and IL-15Ra.
June-000, Waldmann and Lefrancois teach as set forth above. 
It would have been prima facie obvious at the time the invention was filed to combine the teachings of the ‘514 claims, June-000, Waldmann and Lefrancois and use IL-15Ra in combination with IL-15 in the method of the ‘514claims, June-000 and Waldmann because in vivo. Given the enhancement of IL-15 activity by IL-15Ra to stimulate T-cell proliferation, one of skill in the art would have been motivated to treat with IL-15Ra and IL-15 to stimulate the proliferation of the CD19 CAR T-cells of the ‘514 claims in vivo. 

21.	Claims 2, 5-7, 16, and 75-88 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-45 of US Pat. No. 10,357,514 B2 (June et al. July 23, 2019), “June-514” in view of  WO 2012/079000 (June et al. June 14, 2012, IDS), “June-000”  and in view of Waldmann, TA, (Journal of Investigative Dermatology Symposium Proceedings, Dec. 2013, 16(1):  S28-S30), “Waldmann” as applied to claims 2, 5-7, 16, 75-80, and 82-88 above, and further in view of US 2017/0158749 A1 (Cooper et al. June 8, 2017, effectively filed April 23, 2014), “Cooper”. 
The ‘514 claims teach as set forth above, but do not teach wherein the antigen binding domain has a binding affinity at least 5-fold less than an antibody from which the antigen binding domain is derived. 
June-000, Waldmann, and Cooper teach as set forth above 
It would have been prima facie obvious at the time the invention was filed to combine the teachings of the ‘514 claims, June-000, Waldmann and Cooper and use an antigen binding domain that has a binding affinity at least 5-fold less than an antibody from which the antigen binding domain is derived because Cooper teaches that CARs with intermediate affinity to target antigens were selectively cytotoxic to cells with high antigen expression levels.  One would have been motivated to use the CD19 CARs  with reduced, intermediate affinity for CD19 because Cooper  teaches the advantages of this method include reduction of normal tissue toxicity is not 

22.  Claims 2, 5-7, 16, 80, and 82-88 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 9-10, 20, 22-24, 27-29, 31, 33-34, 36-38, 40, and 46-47 of co-pending Application No. 16/435,257 (reference application, US 2019/0388471, IDS, “June-471”). 
The ‘471 claims are drawn to:
1. A method of treating a mammal having a disease associated with expression of CD19 comprising administering to the mammal an effective amount of a population of cells that expresses a CAR molecule that binds CD19 (a CAR19-expressing cell), in combination with one or more kinase inhibitors chosen from a Bruton's tyrosine kinase (BTK) inhibitor, a cyclin dependent kinase 4 (CDK4) inhibitor, an mTOR inhibitor, or a mitogen activated protein kinase interacting kinase (MNK) inhibitor. 
3. The method of claim 1, wherein the CAR19-expressing cell is administered to the mammal after administration of the kinase inhibitor. 
4. The method of claim 1, wherein the mammal is, or is identified as being, a complete or partial responder to the BTK inhibitor, or a complete or partial responder to the CAR19-expressing cell. 
5. The method of claim 1, wherein the BTK inhibitor is chosen from ibrutinib, GDC-0834, RN-486, CGI-560, CGI-1764, HM-71224, CC-292, ONO-4059, CNX-774, or LFM-A13. 
6. The method of claim 1, wherein: (i) the CDK4 inhibitor is chosen from: palbociclib, aloisine A, flavopiridol, 2-(2-chlorophenyl)-5,7-dihydroxy-8-[(3S,4R)-3-hydroxy-1-methyl-4-
9. The method of claim 1, wherein the kinase inhibitor is ibrutinib and the ibrutinib has a dose of about 250 mg, 300 mg, 350 mg, 400 mg, 420 mg, 440 mg, 460 mg, 480 mg, 500 mg, 520 mg, 540 mg, 560 mg, 580 mg, or 600 mg daily. 
10. The method of claim 1, wherein the cell expresses a CAR molecule comprising an anti-CD19 binding domain, a transmembrane domain, and an intracellular signaling domain, optionally, wherein the intracellular signaling domain comprises a costimulatory domain and/or a primary signaling domain, wherein the anti-CD19 binding domain comprises: (i) a light chain complementary determining region 1 (LC CDR1), a light chain complementary determining region 2 (LC CDR2), a light chain complementary determining region 3 (LC CDR3), a heavy chain complementary determining region 1 (HC CDR1), a heavy chain complementary determining region 2 (HC CDR2), and a heavy chain complementary determining region 3 (HC CDR3) of an anti-CD19 binding domain; (ii) a murine light chain variable region of Table 7, a murine heavy chain variable region of Table 7, or both; (iii) a LC CDR1 of SEQ ID NO: 5, a LC CDR2 of SEQ ID NO: 26, and a LC CDR3 of SEQ ID NO: 27; and/or wherein the anti-CD19 binding domain comprises a HC CDR1 of SEQ ID NO: 19, a LC CDR2 of any of SEQ ID NOS: 20-23, and a HC CDR3 of SEQ ID NO: 24; (iv) a sequence of SEQ ID NO:59, or a sequence 
20. The method of claim 10, wherein the CAR molecule comprises a transmembrane domain of a protein chosen from: the alpha, beta or zeta chain of the T-cell receptor, CD28, CD3 epsilon, CD45, CD4, CD5, CD8, CD9, CD16, CD22, CD33, CD37, CD64, CD80, CD86, CD134, CD137 or CD154, optionally, wherein the transmembrane domain comprises a sequence of SEQ ID NO: 15. 
22. The method of claim 20, wherein the anti-CD19 binding domain is connected to the transmembrane domain by a hinge region, wherein the hinge region comprises a sequence of SEQ ID NO:14 or SEQ ID NO:45. 
23. The method of claim 10, wherein the CAR molecule comprises a costimulatory domain, wherein the costimulatory domain comprises a sequence of SEQ ID NO: 16 or SEQ ID NO:51. 
24. The method of claim 10, wherein the CAR molecule comprises an intracellular signaling domain, wherein the intracellular signaling domain comprises: (i) a functional signaling domain of 4-1BB, a functional signaling domain of CD3 zeta, or both, or wherein the intracellular signaling domain comprises a sequence of CD27, a functional signaling domain of CD3 zeta, or both; (ii) a sequence of SEQ ID NO: 16, a sequence of SEQ ID NO: 17, or both; (iii) a sequence of SEQ ID NO: 16, a sequence of SEQ ID NO: 43, or both; (iv) a sequence of 
27. The method of claim 10, wherein CAR molecule comprises an amino acid sequence of SEQ ID NO:58, SEQ ID NO:31, SEQ ID NO:32, SEQ ID NO:33, SEQ ID NO:34, SEQ ID NO:35, SEQ ID NO:36, SEQ ID NO:37, SEQ ID NO:38, SEQ ID NO:39, SEQ ID NO:40, SEQ ID NO:41, or SEQ ID NO:42. 
28. The method of claim 1, further comprising administration of an agent which inhibits an immune inhibitory molecule chosen from: PD1, PD-L1, CTLA4, TIM3, CEACAM (e.g., CEACAM-1, CEACAM-3 and/or CEACAM-5), LAG3, VISTA, BTLA, TIGIT, LAIR1, CD160, 2B4 or TGFR beta. 
29. The method of claim 1, wherein the disease associated with expression of CD19 is a cancer, optionally, a hematological cancer chosen from a leukemia or lymphoma. 
31. The method of claim 29, wherein the cancer is chosen from: chronic lymphocytic leukemia (CLL), mantle cell lymphoma (MCL), multiple myeloma, acute lymphoid leukemia (ALL), Hodgkin lymphoma, B-cell acute lymphoid leukemia (BALL), T-cell acute lymphoid leukemia (TALL), small lymphocytic leukemia (SLL), B cell prolymphocytic leukemia, blastic plasmacytoid dendritic cell neoplasm, Burkitt's lymphoma, diffuse large B cell lymphoma (DLBCL), DLBCL associated with chronic inflammation, follicular lymphoma, pediatric follicular lymphoma, hairy cell leukemia, small cell- or a large cell-follicular lymphoma, malignant lymphoproliferative conditions, MALT lymphoma (extranodal marginal zone lymphoma of mucosa-associated lymphoid tissue), Marginal zone lymphoma, myelodysplasia and myelodysplastic syndrome, non-Hodgkin lymphoma, plasmablastic lymphoma, plasmacytoid dendritic cell neoplasm, Waldenstrom macroglobulinemia, splenic marginal zone 
33. The method of claim 1, further comprising administration of a cytokine chosen from IL-7, IL-15, or IL-21. 
34. The method of claim 1, wherein the CAR is a regulatable CAR (RCAR), wherein the RCAR comprises: an intracellular signaling member comprising an intracellular signaling domain and a first switch domain, an antigen binding member comprising an antigen binding domain that binds CD19 and a second switch domain; and a transmembrane domain. 
36. The method of claim 1, wherein the CAR19-expressing cell is administered in combination a second kinase inhibitor, wherein the second kinase inhibitor is other than ibrutinib, when the mammal is, or is identified as being, a non-responder or relapser to ibrutinib, wherein second kinase inhibitor is chosen from one or more of GDC-0834, RN-486, CGI-560, CGI-1764, HM-71224, CC-292, ONO-4059, CNX-774, or LFM-A13, or a combination thereof. 
37. The method of claim 1, wherein the mammal is, or is identified as being, a partial responder to the kinase inhibitor, and the mammal is administered the CAR19-expressing cell, alone or in combination with the BTK inhibitor, during the period of partial response. 

40. The method of claim 1, wherein the mammal has undergone lymphodepletion, wherein the lymphodepletion comprises administration of one or more of melphalan, cytoxan, cyclophosphamide, and fludarabine.
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘257 claims are drawn to method of treating a mammal/human having a disease associated with expression of CD19 (cancer) comprising administering to the mammal an effective amount of a population of cells that expresses a CAR molecule that binds CD19 (a CAR19-expressing cell), in combination with one or more kinase inhibitors chosen from a Bruton's tyrosine kinase (BTK) inhibitor, a cyclin dependent kinase 4 (CDK4) inhibitor, an mTOR inhibitor, or a mitogen activated protein kinase interacting kinase (MNK) inhibitor and further treating with the cytokine IL-21 or IL-15.  One of skill in the art could have readily chosen the cytokine that most benefited the patient. 
The transmembrane domain SEQ ID NO: 15 is identical to the claimed SEQ ID NO: 12.  See Appendix 2.
The CD3zeta domain SEQ ID NO: 17 is identical to the claimed SEQ ID NO: 18. See Appendix 2.
The 4-1BB domain SEQ ID NO: 16 of June-178 is identical to the claimed SEQ ID NO: 14. See Appendix 2.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The ‘471 claims teach as set forth above, but does not teach specifically teach that the CD-19 CAR and IL-15 were administered sequentially. 
June-000 and Waldmann teaches as set forth above,
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘471 claims, June-000 and Waldmann  and administer the CD-19 CAR and IL-15 sequentially at various time points between the administration of the CD-19 CAR and the subsequent administration of IL-15 because June-000 teaches that the CAR-T cells can be administered before, following, or simultaneously with a cytokine and Waldmann teaches IL-15 is being used to treat patients with metastatic malignancy and continuous infusion for 10 days led to a 7-fold increase in the number of circulating NK cells and an 80- to 100-fold in the number of circulating effector memory T cells.  One would have been motivated to choose the optimal time between the administration of the CD-19 CAR and the subsequent administration of IL-15 given the activity of IL-15 on T-cells and NK-cells taught by Waldmann and to best treat the patient depending on the patient’s responsiveness to treatment. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The ‘471 claims, teach as set forth above, but do not teach treating with a combination of IL-15 and IL-15Ra.
June-000, Waldmann and Lefrancois teach as set forth above. 
It would have been prima facie obvious at the time the invention was filed to combine the teachings of the ‘471claims, June-000, Waldmann and Lefrancois and use IL-15Ra in combination with IL-15 in the method of the ‘471 claims, June-000 and Waldmann because Lefrancois teaches that IL-15Ra greatly enhances the ability of IL-15 to drive CD8+ T cells to proliferate in vivo. Given the enhancement of IL-15 activity by IL-15Ra to stimulate T-cell proliferation, one of skill in the art would have been motivated to treat with IL-15Ra and IL-15 to stimulate the proliferation of the CD19 CAR T-cells of the ‘471 claims in vivo. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



The ‘471 claims teach as set forth above, but do not teach wherein the antigen binding domain has a binding affinity at least 5-fold less than an antibody from which the antigen binding domain is derived. 
June-000, Waldmann, and Cooper teach as set forth above 
It would have been prima facie obvious at the time the invention was filed to combine the teachings of the ‘471 claims, June-000, Waldmann and Cooper and use an antigen binding domain that has a binding affinity at least 5-fold less than an antibody from which the antigen binding domain is derived because Cooper teaches that CARs with intermediate affinity to target antigens were selectively cytotoxic to cells with high antigen expression levels.  One would have been motivated to use the CD19 CARs with reduced, intermediate affinity for CD19 because Cooper  teaches the advantages of this method include reduction of normal tissue toxicity is not associated with mitigated activity in response to tumor and activation/inhibition of T cells does not require recognition of multiple antigens.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Publication Number
Claims
US 8906682 B2-IDS
1-30
US 8911993 B2-IDS
1-21
US 8916381 B1-IDS
1-28
US 8975071 B1-IDS
1-17
US 9102761 B2-IDS
1-30
US 9102760 B2-IDS
1-30
US 9101584 B2-IDS
1-30
US 9328156 B2
1-15
US 9464140 B2-IDS
1-28
US 9499629 B2-IDS
1-53
US 9518123 B2
1-26

1-30
US 10253086 B2
1-35
US 10603378 B2
1-28


Conclusion
27.	No claims allowed.
28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031. The examiner can normally be reached M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J REDDIG/Primary Examiner, Art Unit 1642                                                                                                                                                                                                        


SEQ ID NO: 18 alignment
RESULT 4
CD3Z_HUMAN
ID   CD3Z_HUMAN              Reviewed;         164 AA.
AC   P20963; B1AK49; Q5VX13; Q8TAX4;
DT   01-FEB-1991, integrated into UniProtKB/Swiss-Prot.
DT   10-OCT-2002, sequence version 2.
DT   28-FEB-2018, entry version 194.
DE   RecName: Full=T-cell surface glycoprotein CD3 zeta chain;
DE   AltName: Full=T-cell receptor T3 zeta chain;
DE   AltName: CD_antigen=CD247;
DE   Flags: Precursor;
GN   Name=CD247; Synonyms=CD3Z, T3Z, TCRZ;
OS   Homo sapiens (Human).
OC   Eukaryota; Metazoa; Chordata; Craniata; Vertebrata; Euteleostomi;
OC   Mammalia; Eutheria; Euarchontoglires; Primates; Haplorrhini;
OC   Catarrhini; Hominidae; Homo.
OX   NCBI_TaxID=9606;
RN   [1]
RP   NUCLEOTIDE SEQUENCE [MRNA] (ISOFORM 3).
RX   PubMed=2974162; DOI=10.1073/pnas.85.24.9709;
RA   Weissman A.M., Hou D., Orloff D.G., Modi W.S., Seuanez H.,
RA   O'Brien S.J., Klausner R.D.;
RT   "Molecular cloning and chromosomal localization of the human T-cell
RT   receptor zeta chain: distinction from the molecular CD3 complex.";
RL   Proc. Natl. Acad. Sci. U.S.A. 85:9709-9713(1988).
RN   [2]
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE MRNA] (ISOFORM 3).
RC   TISSUE=Skeletal muscle;
RX   PubMed=14702039; DOI=10.1038/ng1285;
RA   Ota T., Suzuki Y., Nishikawa T., Otsuki T., Sugiyama T., Irie R.,
RA   Wakamatsu A., Hayashi K., Sato H., Nagai K., Kimura K., Makita H.,
RA   Sekine M., Obayashi M., Nishi T., Shibahara T., Tanaka T., Ishii S.,
RA   Yamamoto J., Saito K., Kawai Y., Isono Y., Nakamura Y., Nagahari K.,
RA   Murakami K., Yasuda T., Iwayanagi T., Wagatsuma M., Shiratori A.,
RA   Sudo H., Hosoiri T., Kaku Y., Kodaira H., Kondo H., Sugawara M.,
RA   Takahashi M., Kanda K., Yokoi T., Furuya T., Kikkawa E., Omura Y.,
RA   Abe K., Kamihara K., Katsuta N., Sato K., Tanikawa M., Yamazaki M.,
RA   Ninomiya K., Ishibashi T., Yamashita H., Murakawa K., Fujimori K.,
RA   Tanai H., Kimata M., Watanabe M., Hiraoka S., Chiba Y., Ishida S.,
RA   Ono Y., Takiguchi S., Watanabe S., Yosida M., Hotuta T., Kusano J.,
RA   Kanehori K., Takahashi-Fujii A., Hara H., Tanase T.-O., Nomura Y.,
RA   Togiya S., Komai F., Hara R., Takeuchi K., Arita M., Imose N.,
RA   Musashino K., Yuuki H., Oshima A., Sasaki N., Aotsuka S.,
RA   Yoshikawa Y., Matsunawa H., Ichihara T., Shiohata N., Sano S.,
RA   Moriya S., Momiyama H., Satoh N., Takami S., Terashima Y., Suzuki O.,
RA   Nakagawa S., Senoh A., Mizoguchi H., Goto Y., Shimizu F., Wakebe H.,
RA   Hishigaki H., Watanabe T., Sugiyama A., Takemoto M., Kawakami B.,
RA   Yamazaki M., Watanabe K., Kumagai A., Itakura S., Fukuzumi Y.,
RA   Fujimori Y., Komiyama M., Tashiro H., Tanigami A., Fujiwara T.,
RA   Ono T., Yamada K., Fujii Y., Ozaki K., Hirao M., Ohmori Y.,
RA   Kawabata A., Hikiji T., Kobatake N., Inagaki H., Ikema Y., Okamoto S.,
RA   Okitani R., Kawakami T., Noguchi S., Itoh T., Shigeta K., Senba T.,
RA   Matsumura K., Nakajima Y., Mizuno T., Morinaga M., Sasaki M.,
RA   Togashi T., Oyama M., Hata H., Watanabe M., Komatsu T.,
RA   Mizushima-Sugano J., Satoh T., Shirai Y., Takahashi Y., Nakagawa K.,
RA   Okumura K., Nagase T., Nomura N., Kikuchi H., Masuho Y., Yamashita R.,
RA   Nakai K., Yada T., Nakamura Y., Ohara O., Isogai T., Sugano S.;
RT   "Complete sequencing and characterization of 21,243 full-length human

RL   Nat. Genet. 36:40-45(2004).
RN   [3]
RP   NUCLEOTIDE SEQUENCE [GENOMIC DNA].
RG   NIEHS SNPs program;
RL   Submitted (MAY-2005) to the EMBL/GenBank/DDBJ databases.
RN   [4]
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RX   PubMed=16710414; DOI=10.1038/nature04727;
RA   Gregory S.G., Barlow K.F., McLay K.E., Kaul R., Swarbreck D.,
RA   Dunham A., Scott C.E., Howe K.L., Woodfine K., Spencer C.C.A.,
RA   Jones M.C., Gillson C., Searle S., Zhou Y., Kokocinski F.,
RA   McDonald L., Evans R., Phillips K., Atkinson A., Cooper R., Jones C.,
RA   Hall R.E., Andrews T.D., Lloyd C., Ainscough R., Almeida J.P.,
RA   Ambrose K.D., Anderson F., Andrew R.W., Ashwell R.I.S., Aubin K.,
RA   Babbage A.K., Bagguley C.L., Bailey J., Beasley H., Bethel G.,
RA   Bird C.P., Bray-Allen S., Brown J.Y., Brown A.J., Buckley D.,
RA   Burton J., Bye J., Carder C., Chapman J.C., Clark S.Y., Clarke G.,
RA   Clee C., Cobley V., Collier R.E., Corby N., Coville G.J., Davies J.,
RA   Deadman R., Dunn M., Earthrowl M., Ellington A.G., Errington H.,
RA   Frankish A., Frankland J., French L., Garner P., Garnett J., Gay L.,
RA   Ghori M.R.J., Gibson R., Gilby L.M., Gillett W., Glithero R.J.,
RA   Grafham D.V., Griffiths C., Griffiths-Jones S., Grocock R.,
RA   Hammond S., Harrison E.S.I., Hart E., Haugen E., Heath P.D.,
RA   Holmes S., Holt K., Howden P.J., Hunt A.R., Hunt S.E., Hunter G.,
RA   Isherwood J., James R., Johnson C., Johnson D., Joy A., Kay M.,
RA   Kershaw J.K., Kibukawa M., Kimberley A.M., King A., Knights A.J.,
RA   Lad H., Laird G., Lawlor S., Leongamornlert D.A., Lloyd D.M.,
RA   Loveland J., Lovell J., Lush M.J., Lyne R., Martin S.,
RA   Mashreghi-Mohammadi M., Matthews L., Matthews N.S.W., McLaren S.,
RA   Milne S., Mistry S., Moore M.J.F., Nickerson T., O'Dell C.N.,
RA   Oliver K., Palmeiri A., Palmer S.A., Parker A., Patel D., Pearce A.V.,
RA   Peck A.I., Pelan S., Phelps K., Phillimore B.J., Plumb R., Rajan J.,
RA   Raymond C., Rouse G., Saenphimmachak C., Sehra H.K., Sheridan E.,
RA   Shownkeen R., Sims S., Skuce C.D., Smith M., Steward C.,
RA   Subramanian S., Sycamore N., Tracey A., Tromans A., Van Helmond Z.,
RA   Wall M., Wallis J.M., White S., Whitehead S.L., Wilkinson J.E.,
RA   Willey D.L., Williams H., Wilming L., Wray P.W., Wu Z., Coulson A.,
RA   Vaudin M., Sulston J.E., Durbin R.M., Hubbard T., Wooster R.,
RA   Dunham I., Carter N.P., McVean G., Ross M.T., Harrow J., Olson M.V.,
RA   Beck S., Rogers J., Bentley D.R.;
RT   "The DNA sequence and biological annotation of human chromosome 1.";
RL   Nature 441:315-321(2006).
RN   [5]
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RA   Mural R.J., Istrail S., Sutton G.G., Florea L., Halpern A.L.,
RA   Mobarry C.M., Lippert R., Walenz B., Shatkay H., Dew I., Miller J.R.,
RA   Flanigan M.J., Edwards N.J., Bolanos R., Fasulo D., Halldorsson B.V.,
RA   Hannenhalli S., Turner R., Yooseph S., Lu F., Nusskern D.R.,
RA   Shue B.C., Zheng X.H., Zhong F., Delcher A.L., Huson D.H.,
RA   Kravitz S.A., Mouchard L., Reinert K., Remington K.A., Clark A.G.,
RA   Waterman M.S., Eichler E.E., Adams M.D., Hunkapiller M.W., Myers E.W.,
RA   Venter J.C.;
RL   Submitted (JUL-2005) to the EMBL/GenBank/DDBJ databases.
RN   [6]
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE MRNA] (ISOFORM 1).
RC   TISSUE=Pancreas;
RX   PubMed=15489334; DOI=10.1101/gr.2596504;
RG   The MGC Project Team;
RT   "The status, quality, and expansion of the NIH full-length cDNA
RT   project: the Mammalian Gene Collection (MGC).";
RL   Genome Res. 14:2121-2127(2004).
RN   [7]

RX   PubMed=2470098;
RA   Barber E.K., Dasgupta J.D., Schlossman S.F., Trevillyan J.M.,
RA   Rudd C.E.;
RT   "The CD4 and CD8 antigens are coupled to a protein-tyrosine kinase
RT   (p56lck) that phosphorylates the CD3 complex.";
RL   Proc. Natl. Acad. Sci. U.S.A. 86:3277-3281(1989).
RN   [8]
RP   FUNCTION, AND INTERACTION WITH ZAP70.
RX   PubMed=7509083;
RA   Iwashima M., Irving B.A., van Oers N.S., Chan A.C., Weiss A.;
RT   "Sequential interactions of the TCR with two distinct cytoplasmic
RT   tyrosine kinases.";
RL   Science 263:1136-1139(1994).
RN   [9]
RP   INTERACTION WITH HIV-2 NEF (MICROBIAL INFECTION).
RX   PubMed=9811718;
RA   Howe A.Y., Jung J.U., Desrosiers R.C.;
RT   "Zeta chain of the T-cell receptor interacts with nef of simian
RT   immunodeficiency virus and human immunodeficiency virus type 2.";
RL   J. Virol. 72:9827-9834(1998).
RN   [10]
RP   INTERACTION WITH SHB.
RX   PubMed=9484780; DOI=10.1038/sj.onc.1201607;
RA   Welsh M., Songyang Z., Frantz J.D., Trueb T., Reedquist K.A.,
RA   Karlsson T., Miyazaki M., Cantley L.C., Band H., Shoelson S.E.;
RT   "Stimulation through the T cell receptor leads to interactions between
RT   SHB and several signaling proteins.";
RL   Oncogene 16:891-901(1998).
RN   [11]
RP   INTERACTION WITH HIV-1 NEF (MICROBIAL INFECTION).
RX   PubMed=10224289; DOI=10.1084/jem.189.9.1489;
RA   Xu X.-N., Laffert B., Screaton G.R., Kraft M., Wolf D., Kolanus W.,
RA   Mongkolsapay J., McMichael A.J., Baur A.S.;
RT   "Induction of Fas ligand expression by HIV involves the interaction of
RT   Nef with the T cell receptor zeta chain.";
RL   J. Exp. Med. 189:1489-1496(1999).
RN   [12]
RP   INTERACTION WITH SLA.
RX   PubMed=10449770; DOI=10.1073/pnas.96.17.9775;
RA   Tang J., Sawasdikosol S., Chang J.-H., Burakoff S.J.;
RT   "SLAP, a dimeric adapter protein, plays a functional role in T cell
RT   receptor signaling.";
RL   Proc. Natl. Acad. Sci. U.S.A. 96:9775-9780(1999).
RN   [13]
RP   TISSUE SPECIFICITY.
RX   PubMed=11722641;
RA   Seitzer U., Kayser K., Hoehn H., Entzian P., Wacker H.H., Ploetz S.,
RA   Flad H.D., Gerdes J., Maeurer M.J.;
RT   "Reduced T-cell receptor CD3zeta-chain protein and sustained
RT   CD3epsilon expression at the site of mycobacterial infection.";
RL   Immunology 104:269-277(2001).
RN   [14]
RP   INTERACTION WITH TRAT1.
RX   PubMed=11390434; DOI=10.1084/jem.193.11.1269;
RA   Kirchgessner H., Dietrich J., Scherer J., Isomaeki P., Korinek V.,
RA   Hilgert I., Bruyns E., Leo A., Cope A.P., Schraven B.;
RT   "The transmembrane adaptor protein TRIM regulates T-cell receptor
RT   (TCR) expression and TCR-mediated signaling via an association with
RT   the TCR zeta chain.";
RL   J. Exp. Med. 193:1269-1284(2001).
RN   [15]
RP   INTERACTION WITH DOCK2.

RA   Nishihara H., Maeda M., Tsuda M., Makino Y., Sawa H., Nagashima K.,
RA   Tanaka S.;
RT   "DOCK2 mediates T cell receptor-induced activation of Rac2 and IL-2
RT   transcription.";
RL   Biochem. Biophys. Res. Commun. 296:716-720(2002).
RN   [16]
RP   PHOSPHORYLATION [LARGE SCALE ANALYSIS] AT TYR-83; TYR-111 AND TYR-142,
RP   AND IDENTIFICATION BY MASS SPECTROMETRY [LARGE SCALE ANALYSIS].
RX   PubMed=12522270; DOI=10.1073/pnas.2436191100;
RA   Salomon A.R., Ficarro S.B., Brill L.M., Brinker A., Phung Q.T.,
RA   Ericson C., Sauer K., Brock A., Horn D.M., Schultz P.G., Peters E.C.;
RT   "Profiling of tyrosine phosphorylation pathways in human cells using
RT   mass spectrometry.";
RL   Proc. Natl. Acad. Sci. U.S.A. 100:443-448(2003).
RN   [17]
RP   PHOSPHORYLATION [LARGE SCALE ANALYSIS] AT SER-58; TYR-64; TYR-72;
RP   TYR-111 AND TYR-142, AND IDENTIFICATION BY MASS SPECTROMETRY [LARGE

  Query Match             97.6%;  Score 578.5;  DB 1;  Length 164;
  Best Local Similarity   98.2%;  
  Matches  111;  Conservative    1;  Mismatches    0;  Indels    1;  Gaps    1;

Qy          1 RVKFSRSADAPAYKQGQNQLYNELNLGRREEYDVLDKRRGRDPEMGGKP-RRKNPQEGLY 59
              |||||||||||||:||||||||||||||||||||||||||||||||||| ||||||||||
Db         52 RVKFSRSADAPAYQQGQNQLYNELNLGRREEYDVLDKRRGRDPEMGGKPQRRKNPQEGLY 111

Qy         60 NELQKDKMAEAYSEIGMKGERRRGKGHDGLYQGLSTATKDTYDALHMQALPPR 112
              |||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        112 NELQKDKMAEAYSEIGMKGERRRGKGHDGLYQGLSTATKDTYDALHMQALPPR 164


SEQ ID NO: 20 alignment

RESULT 4
CD3Z_HUMAN
ID   CD3Z_HUMAN              Reviewed;         164 AA.
AC   P20963; B1AK49; Q5VX13; Q8TAX4;
DT   01-FEB-1991, integrated into UniProtKB/Swiss-Prot.
DT   10-OCT-2002, sequence version 2.
DT   28-FEB-2018, entry version 194.
DE   RecName: Full=T-cell surface glycoprotein CD3 zeta chain;
DE   AltName: Full=T-cell receptor T3 zeta chain;
DE   AltName: CD_antigen=CD247;
DE   Flags: Precursor;
GN   Name=CD247; Synonyms=CD3Z, T3Z, TCRZ;
OS   Homo sapiens (Human).
OC   Eukaryota; Metazoa; Chordata; Craniata; Vertebrata; Euteleostomi;
OC   Mammalia; Eutheria; Euarchontoglires; Primates; Haplorrhini;
OC   Catarrhini; Hominidae; Homo.
OX   NCBI_TaxID=9606;
RN   [1]
RP   NUCLEOTIDE SEQUENCE [MRNA] (ISOFORM 3).
RX   PubMed=2974162; DOI=10.1073/pnas.85.24.9709;
RA   Weissman A.M., Hou D., Orloff D.G., Modi W.S., Seuanez H.,
RA   O'Brien S.J., Klausner R.D.;
RT   "Molecular cloning and chromosomal localization of the human T-cell
RT   receptor zeta chain: distinction from the molecular CD3 complex.";
RL   Proc. Natl. Acad. Sci. U.S.A. 85:9709-9713(1988).
RN   [2]
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE MRNA] (ISOFORM 3).
RC   TISSUE=Skeletal muscle;
RX   PubMed=14702039; DOI=10.1038/ng1285;

RA   Wakamatsu A., Hayashi K., Sato H., Nagai K., Kimura K., Makita H.,
RA   Sekine M., Obayashi M., Nishi T., Shibahara T., Tanaka T., Ishii S.,
RA   Yamamoto J., Saito K., Kawai Y., Isono Y., Nakamura Y., Nagahari K.,
RA   Murakami K., Yasuda T., Iwayanagi T., Wagatsuma M., Shiratori A.,
RA   Sudo H., Hosoiri T., Kaku Y., Kodaira H., Kondo H., Sugawara M.,
RA   Takahashi M., Kanda K., Yokoi T., Furuya T., Kikkawa E., Omura Y.,
RA   Abe K., Kamihara K., Katsuta N., Sato K., Tanikawa M., Yamazaki M.,
RA   Ninomiya K., Ishibashi T., Yamashita H., Murakawa K., Fujimori K.,
RA   Tanai H., Kimata M., Watanabe M., Hiraoka S., Chiba Y., Ishida S.,
RA   Ono Y., Takiguchi S., Watanabe S., Yosida M., Hotuta T., Kusano J.,
RA   Kanehori K., Takahashi-Fujii A., Hara H., Tanase T.-O., Nomura Y.,
RA   Togiya S., Komai F., Hara R., Takeuchi K., Arita M., Imose N.,
RA   Musashino K., Yuuki H., Oshima A., Sasaki N., Aotsuka S.,
RA   Yoshikawa Y., Matsunawa H., Ichihara T., Shiohata N., Sano S.,
RA   Moriya S., Momiyama H., Satoh N., Takami S., Terashima Y., Suzuki O.,
RA   Nakagawa S., Senoh A., Mizoguchi H., Goto Y., Shimizu F., Wakebe H.,
RA   Hishigaki H., Watanabe T., Sugiyama A., Takemoto M., Kawakami B.,
RA   Yamazaki M., Watanabe K., Kumagai A., Itakura S., Fukuzumi Y.,
RA   Fujimori Y., Komiyama M., Tashiro H., Tanigami A., Fujiwara T.,
RA   Ono T., Yamada K., Fujii Y., Ozaki K., Hirao M., Ohmori Y.,
RA   Kawabata A., Hikiji T., Kobatake N., Inagaki H., Ikema Y., Okamoto S.,
RA   Okitani R., Kawakami T., Noguchi S., Itoh T., Shigeta K., Senba T.,
RA   Matsumura K., Nakajima Y., Mizuno T., Morinaga M., Sasaki M.,
RA   Togashi T., Oyama M., Hata H., Watanabe M., Komatsu T.,
RA   Mizushima-Sugano J., Satoh T., Shirai Y., Takahashi Y., Nakagawa K.,
RA   Okumura K., Nagase T., Nomura N., Kikuchi H., Masuho Y., Yamashita R.,
RA   Nakai K., Yada T., Nakamura Y., Ohara O., Isogai T., Sugano S.;
RT   "Complete sequencing and characterization of 21,243 full-length human
RT   cDNAs.";
RL   Nat. Genet. 36:40-45(2004).
RN   [3]
RP   NUCLEOTIDE SEQUENCE [GENOMIC DNA].
RG   NIEHS SNPs program;
RL   Submitted (MAY-2005) to the EMBL/GenBank/DDBJ databases.
RN   [4]
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RX   PubMed=16710414; DOI=10.1038/nature04727;
RA   Gregory S.G., Barlow K.F., McLay K.E., Kaul R., Swarbreck D.,
RA   Dunham A., Scott C.E., Howe K.L., Woodfine K., Spencer C.C.A.,
RA   Jones M.C., Gillson C., Searle S., Zhou Y., Kokocinski F.,
RA   McDonald L., Evans R., Phillips K., Atkinson A., Cooper R., Jones C.,
RA   Hall R.E., Andrews T.D., Lloyd C., Ainscough R., Almeida J.P.,
RA   Ambrose K.D., Anderson F., Andrew R.W., Ashwell R.I.S., Aubin K.,
RA   Babbage A.K., Bagguley C.L., Bailey J., Beasley H., Bethel G.,
RA   Bird C.P., Bray-Allen S., Brown J.Y., Brown A.J., Buckley D.,
RA   Burton J., Bye J., Carder C., Chapman J.C., Clark S.Y., Clarke G.,
RA   Clee C., Cobley V., Collier R.E., Corby N., Coville G.J., Davies J.,
RA   Deadman R., Dunn M., Earthrowl M., Ellington A.G., Errington H.,
RA   Frankish A., Frankland J., French L., Garner P., Garnett J., Gay L.,
RA   Ghori M.R.J., Gibson R., Gilby L.M., Gillett W., Glithero R.J.,
RA   Grafham D.V., Griffiths C., Griffiths-Jones S., Grocock R.,
RA   Hammond S., Harrison E.S.I., Hart E., Haugen E., Heath P.D.,
RA   Holmes S., Holt K., Howden P.J., Hunt A.R., Hunt S.E., Hunter G.,
RA   Isherwood J., James R., Johnson C., Johnson D., Joy A., Kay M.,
RA   Kershaw J.K., Kibukawa M., Kimberley A.M., King A., Knights A.J.,
RA   Lad H., Laird G., Lawlor S., Leongamornlert D.A., Lloyd D.M.,
RA   Loveland J., Lovell J., Lush M.J., Lyne R., Martin S.,
RA   Mashreghi-Mohammadi M., Matthews L., Matthews N.S.W., McLaren S.,
RA   Milne S., Mistry S., Moore M.J.F., Nickerson T., O'Dell C.N.,
RA   Oliver K., Palmeiri A., Palmer S.A., Parker A., Patel D., Pearce A.V.,
RA   Peck A.I., Pelan S., Phelps K., Phillimore B.J., Plumb R., Rajan J.,
RA   Raymond C., Rouse G., Saenphimmachak C., Sehra H.K., Sheridan E.,

RA   Subramanian S., Sycamore N., Tracey A., Tromans A., Van Helmond Z.,
RA   Wall M., Wallis J.M., White S., Whitehead S.L., Wilkinson J.E.,
RA   Willey D.L., Williams H., Wilming L., Wray P.W., Wu Z., Coulson A.,
RA   Vaudin M., Sulston J.E., Durbin R.M., Hubbard T., Wooster R.,
RA   Dunham I., Carter N.P., McVean G., Ross M.T., Harrow J., Olson M.V.,
RA   Beck S., Rogers J., Bentley D.R.;
RT   "The DNA sequence and biological annotation of human chromosome 1.";
RL   Nature 441:315-321(2006).
RN   [5]
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RA   Mural R.J., Istrail S., Sutton G.G., Florea L., Halpern A.L.,
RA   Mobarry C.M., Lippert R., Walenz B., Shatkay H., Dew I., Miller J.R.,
RA   Flanigan M.J., Edwards N.J., Bolanos R., Fasulo D., Halldorsson B.V.,
RA   Hannenhalli S., Turner R., Yooseph S., Lu F., Nusskern D.R.,
RA   Shue B.C., Zheng X.H., Zhong F., Delcher A.L., Huson D.H.,
RA   Kravitz S.A., Mouchard L., Reinert K., Remington K.A., Clark A.G.,
RA   Waterman M.S., Eichler E.E., Adams M.D., Hunkapiller M.W., Myers E.W.,
RA   Venter J.C.;
RL   Submitted (JUL-2005) to the EMBL/GenBank/DDBJ databases.
RN   [6]
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE MRNA] (ISOFORM 1).
RC   TISSUE=Pancreas;
RX   PubMed=15489334; DOI=10.1101/gr.2596504;
RG   The MGC Project Team;
RT   "The status, quality, and expansion of the NIH full-length cDNA
RT   project: the Mammalian Gene Collection (MGC).";
RL   Genome Res. 14:2121-2127(2004).
RN   [7]
RP   FUNCTION, AND PHOSPHORYLATION BY LCK.
RX   PubMed=2470098;
RA   Barber E.K., Dasgupta J.D., Schlossman S.F., Trevillyan J.M.,
RA   Rudd C.E.;
RT   "The CD4 and CD8 antigens are coupled to a protein-tyrosine kinase
RT   (p56lck) that phosphorylates the CD3 complex.";
RL   Proc. Natl. Acad. Sci. U.S.A. 86:3277-3281(1989).
RN   [8]
RP   FUNCTION, AND INTERACTION WITH ZAP70.
RX   PubMed=7509083;
RA   Iwashima M., Irving B.A., van Oers N.S., Chan A.C., Weiss A.;
RT   "Sequential interactions of the TCR with two distinct cytoplasmic
RT   tyrosine kinases.";
RL   Science 263:1136-1139(1994).
RN   [9]
RP   INTERACTION WITH HIV-2 NEF (MICROBIAL INFECTION).
RX   PubMed=9811718;
RA   Howe A.Y., Jung J.U., Desrosiers R.C.;
RT   "Zeta chain of the T-cell receptor interacts with nef of simian
RT   immunodeficiency virus and human immunodeficiency virus type 2.";
RL   J. Virol. 72:9827-9834(1998).
RN   [10]
RP   INTERACTION WITH SHB.
RX   PubMed=9484780; DOI=10.1038/sj.onc.1201607;
RA   Welsh M., Songyang Z., Frantz J.D., Trueb T., Reedquist K.A.,
RA   Karlsson T., Miyazaki M., Cantley L.C., Band H., Shoelson S.E.;
RT   "Stimulation through the T cell receptor leads to interactions between
RT   SHB and several signaling proteins.";
RL   Oncogene 16:891-901(1998).
RN   [11]
RP   INTERACTION WITH HIV-1 NEF (MICROBIAL INFECTION).
RX   PubMed=10224289; DOI=10.1084/jem.189.9.1489;
RA   Xu X.-N., Laffert B., Screaton G.R., Kraft M., Wolf D., Kolanus W.,
RA   Mongkolsapay J., McMichael A.J., Baur A.S.;

RT   Nef with the T cell receptor zeta chain.";
RL   J. Exp. Med. 189:1489-1496(1999).
RN   [12]
RP   INTERACTION WITH SLA.
RX   PubMed=10449770; DOI=10.1073/pnas.96.17.9775;
RA   Tang J., Sawasdikosol S., Chang J.-H., Burakoff S.J.;
RT   "SLAP, a dimeric adapter protein, plays a functional role in T cell
RT   receptor signaling.";
RL   Proc. Natl. Acad. Sci. U.S.A. 96:9775-9780(1999).
RN   [13]
RP   TISSUE SPECIFICITY.
RX   PubMed=11722641;
RA   Seitzer U., Kayser K., Hoehn H., Entzian P., Wacker H.H., Ploetz S.,
RA   Flad H.D., Gerdes J., Maeurer M.J.;
RT   "Reduced T-cell receptor CD3zeta-chain protein and sustained
RT   CD3epsilon expression at the site of mycobacterial infection.";
RL   Immunology 104:269-277(2001).
RN   [14]
RP   INTERACTION WITH TRAT1.
RX   PubMed=11390434; DOI=10.1084/jem.193.11.1269;
RA   Kirchgessner H., Dietrich J., Scherer J., Isomaeki P., Korinek V.,
RA   Hilgert I., Bruyns E., Leo A., Cope A.P., Schraven B.;
RT   "The transmembrane adaptor protein TRIM regulates T-cell receptor
RT   (TCR) expression and TCR-mediated signaling via an association with
RT   the TCR zeta chain.";
RL   J. Exp. Med. 193:1269-1284(2001).
RN   [15]
RP   INTERACTION WITH DOCK2.
RX   PubMed=12176041; DOI=10.1016/S0006-291X(02)00931-2;
RA   Nishihara H., Maeda M., Tsuda M., Makino Y., Sawa H., Nagashima K.,
RA   Tanaka S.;
RT   "DOCK2 mediates T cell receptor-induced activation of Rac2 and IL-2
RT   transcription.";
RL   Biochem. Biophys. Res. Commun. 296:716-720(2002).
RN   [16]
RP   PHOSPHORYLATION [LARGE SCALE ANALYSIS] AT TYR-83; TYR-111 AND TYR-142,
RP   AND IDENTIFICATION BY MASS SPECTROMETRY [LARGE SCALE ANALYSIS].
RX   PubMed=12522270; DOI=10.1073/pnas.2436191100;
RA   Salomon A.R., Ficarro S.B., Brill L.M., Brinker A., Phung Q.T.,
RA   Ericson C., Sauer K., Brock A., Horn D.M., Schultz P.G., Peters E.C.;
RT   "Profiling of tyrosine phosphorylation pathways in human cells using
RT   mass spectrometry.";
RL   Proc. Natl. Acad. Sci. U.S.A. 100:443-448(2003).
RN   [17]
RP   PHOSPHORYLATION [LARGE SCALE ANALYSIS] AT SER-58; TYR-64; TYR-72;
RP   TYR-111 AND TYR-142, AND IDENTIFICATION BY MASS SPECTROMETRY [LARGE

  Query Match             98.2%;  Score 582.5;  DB 1;  Length 164;
  Best Local Similarity   99.1%;  
  Matches  112;  Conservative    0;  Mismatches    0;  Indels    1;  Gaps    1;

Qy          1 RVKFSRSADAPAYQQGQNQLYNELNLGRREEYDVLDKRRGRDPEMGGKP-RRKNPQEGLY 59
              ||||||||||||||||||||||||||||||||||||||||||||||||| ||||||||||
Db         52 RVKFSRSADAPAYQQGQNQLYNELNLGRREEYDVLDKRRGRDPEMGGKPQRRKNPQEGLY 111

Qy         60 NELQKDKMAEAYSEIGMKGERRRGKGHDGLYQGLSTATKDTYDALHMQALPPR 112
              |||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        112 NELQKDKMAEAYSEIGMKGERRRGKGHDGLYQGLSTATKDTYDALHMQALPPR 164




SEQ ID NO: 12 alignment with SEQ ID NO: 15
RESULT 1
AASEQ2_12012021_104658

  Query Match             100.0%;  Score 128;  DB 1;  Length 24;
  Best Local Similarity   100.0%;  
  Matches   24;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 IYIWAPLAGTCGVLLLSLVITLYC 24
              ||||||||||||||||||||||||
Db          1 IYIWAPLAGTCGVLLLSLVITLYC 24


SEQ ID NO: 18 alignment with SEQ ID NO: 17

RESULT 1
AASEQ2_12012021_105818

  Query Match             100.0%;  Score 593;  DB 1;  Length 112;
  Best Local Similarity   100.0%;  
  Matches  112;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 RVKFSRSADAPAYKQGQNQLYNELNLGRREEYDVLDKRRGRDPEMGGKPRRKNPQEGLYN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 RVKFSRSADAPAYKQGQNQLYNELNLGRREEYDVLDKRRGRDPEMGGKPRRKNPQEGLYN 60

Qy         61 ELQKDKMAEAYSEIGMKGERRRGKGHDGLYQGLSTATKDTYDALHMQALPPR 112
              ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ELQKDKMAEAYSEIGMKGERRRGKGHDGLYQGLSTATKDTYDALHMQALPPR 112


SEQ ID NO: 14 alignment with SEQ ID NO: 16

RESULT 1
AASEQ2_12012021_110149

  Query Match             100.0%;  Score 232;  DB 1;  Length 42;
  Best Local Similarity   100.0%;  
  Matches   42;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KRGRKKLLYIFKQPFMRPVQTTQEEDGCSCRFPEEEEGGCEL 42
              ||||||||||||||||||||||||||||||||||||||||||
Db          1 KRGRKKLLYIFKQPFMRPVQTTQEEDGCSCRFPEEEEGGCEL 42



SEQ ID NO: 18 alignment with SEQ ID NO: 24

RESULT 1
AASEQ2_12012021_145712

  Query Match             100.0%;  Score 593;  DB 1;  Length 112;
  Best Local Similarity   100.0%;  
  Matches  112;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 RVKFSRSADAPAYKQGQNQLYNELNLGRREEYDVLDKRRGRDPEMGGKPRRKNPQEGLYN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 RVKFSRSADAPAYKQGQNQLYNELNLGRREEYDVLDKRRGRDPEMGGKPRRKNPQEGLYN 60

Qy         61 ELQKDKMAEAYSEIGMKGERRRGKGHDGLYQGLSTATKDTYDALHMQALPPR 112
              ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ELQKDKMAEAYSEIGMKGERRRGKGHDGLYQGLSTATKDTYDALHMQALPPR 112

SEQ ID NO: 12 alignment with SEQ ID NO: 12
RESULT 1
AASEQ2_12012021_150845

  Query Match             100.0%;  Score 128;  DB 1;  Length 486;
  Best Local Similarity   100.0%;  
  Matches   24;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 IYIWAPLAGTCGVLLLSLVITLYC 24
              ||||||||||||||||||||||||
Db        309 IYIWAPLAGTCGVLLLSLVITLYC 332

SEQ ID NO: 12 alignment with SEQ ID NO: 14

RESULT 1
AASEQ2_12012021_151457

  Query Match             100.0%;  Score 232;  DB 1;  Length 486;
  Best Local Similarity   100.0%;  
  Matches   42;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KRGRKKLLYIFKQPFMRPVQTTQEEDGCSCRFPEEEEGGCEL 42
              ||||||||||||||||||||||||||||||||||||||||||
Db        333 KRGRKKLLYIFKQPFMRPVQTTQEEDGCSCRFPEEEEGGCEL 374